Douglas, J.,
concurring. I write separately to object to the statement by the majority that in South Community, Inc. v. State Emp. Relations Bd. (1988), 38 Ohio St. 3d 224, 527 N.E. 2d 864, South Community, Inc. was a corporation. In that case, no determination was made regarding the corporate status of South Community, Inc. As such, it is improper (if not error) to now determine that South Community, Inc. was, indeed, a corporation.
Further, I write separately because of the majority’s statement that:
“* * * Clearly, OCB is a state agency, a division of the Department of Administrative Services. It is not a body corporate and politic. Therefore, the court of common pleas was correct in holding that OCB had no right to appeal under R.C. 119.12 and that the court consequently had no jurisdiction.” (Emphasis added.)
In my judgment, OCB has no right to appeal under R.C. Chapter 119 even if it is a body corporate and politic. A body corporate and politic is not, without more, a “corporation” and, hence, neither a “person” nor a “party”4 within the meaning of R.C. 119.12.5
The problem with the majority’s analysis of the “person/party issue” in the case at bar stems from this court’s decision in Hamilton Cty. Bd. of Mental Retardation & Developmental Disabilities v. Professionals Guild of Ohio (1989), 46 Ohio St. 3d 147, 545 N.E. 2d 1260. In Hamilton Cty. Bd., this court held that a county board of mental retardation and developmental disabilities is a “person” entitled to appeal under R.C. 119.12. Id. at paragraph one of the syllabus. The majority in Hamilton Cty. Bd. reached this conclusion by determining that the county board of mental retardation and developmental disabilities is a body corporate and politic. Id. at 150, 545 N.E. 2d at 1264. However, a county is not a corporation or a legal person and a majority of this court clearly erred in determining otherwise. Id. at 156-157, 545 N.E. 2d at 1270 (Douglas, J., concurring in part and dissenting in part).
On October 12, 1989, SERB certified FOP as the exclusive bargaining representative for a bargaining unit comprised of Ohio Highway Patrol sergeants. It is now the latter part of 1990 and, because of appeals, FOP and OCB do not even know the shape of the bargaining table, let alone the issues to be presented for bargaining. I make this observation merely to point out how the bargaining process is frustrated by premature and improper appeals, and to express my continued concern that R.C. Chapter 4117 be enforced as intended, and as written.
I concur in all other aspects of the majority opinion.

 See fn. 1, supra.


 See fn. 2, supra.